       Case: 20-10128    Document: 00515409121   Page: 1      Date Filed: 05/08/2020

     Case 3:18-cr-00500-B Document 109 Filed 05/08/20    Page 1 of 2 PageID 1031



            IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                               _______________________                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 20-10128                          April 16, 2020
                                 Summary Calendar
                               _______________________                   Lyle W. Cayce
                                                                              Clerk
                           D.C. Docket No. 3:18-CR-500-1


UNITED STATES OF AMERICA,

               Plaintiff - Appellee

v.

CHRISTOPHER AUNDRE FAULKNER, also known as Christopher A.
Faulkner,

               Defendant - Appellant

                Appeal from the United States District Court for the
                            Northern District of Texas

Before WIENER, HAYNES, and COSTA, Circuit Judges.

                                  JUDGMENT

         This cause was considered on the record on appeal.

      It is ordered and adjudged that the judgment of the District Court is
affirmed.




                                                    Certified as a true copy and issued
                                                    as the mandate on May 08, 2020
                                                    Attest:
                                                    Clerk, U.S. Court of Appeals, Fifth Circuit
      Case: 20-10128    Document: 00515409125         Page: 1   Date Filed: 05/08/2020

 Case 3:18-cr-00500-B Document 109 Filed 05/08/20          Page 2 of 2 PageID 1032



                       United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
LYLE W. CAYCE                                                          TEL. 504-310-7700
CLERK                                                               600 S. MAESTRI PLACE
                                                                   NEW ORLEANS, LA 70130



                                 May 08, 2020


Ms. Karen S. Mitchell
Northern District of Texas, Dallas
United States District Court
1100 Commerce Street
Earle Cabell Federal Building
Room 1452
Dallas, TX 75242

       No. 20-10128       USA v. Christopher Faulkner
                          USDC No. 3:18-CR-500-1


Dear Ms. Mitchell,
Enclosed is a copy of the judgment issued as the mandate and a
copy of the court's opinion.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk


                                    By: _________________________
                                    Renee S. McDonough, Deputy Clerk
                                    504-310-7673
cc:
       Ms. Gail A. Hayworth
       Mr. Kevin Blake Ross
       Ms. Leigha Amy Simonton
